IN THE UNITED STATES COURT OF APPEALS
                FOR THE FIFTH CIRCUIT


                                  No. 13-20663                United States Court of Appeals
                                                                       Fifth Circuit

                                                                     FILED
SEALED APPELLEE 1                                             October 16, 2014
                                                                Lyle W. Cayce
           Plaintiff - Appellee                                      Clerk

v.

SEALED APPELLANT

            Defendant - Appellant
____________________________________________________

SEALED APPELLANT

           Plaintiff - Appellant

v.

SEALED APPELLEE 2

           Defendant - Appellee




               Appeal from the United States District Court
                    for the Southern District of Texas
                 USDC Nos. 4:12-CV-506 & 4:12-CV-928


Before JOLLY, HIGGINBOTHAM, and OWEN, Circuit Judges.
                                      No. 13-20663
PER CURIAM:*
       After studying the briefs and the record and hearing the arguments of
the parties, we conclude that the district court properly confirmed the
arbitration award in favor of the Sealed Appellee. In doing so, we reject the
Sealed Appellant’s arguments for vacatur of that award. The Sealed Appellant
contends that the award should be vacated because one of the selected
arbitrators failed to disclose pertinent information that might suggest
partiality toward the Sealed Appellee. An arbitrator need only disclose facts
that are non-trivial, meaning facts that “might, to an objective observer, create
a reasonable impression of the arbitrator’s partiality.” Burlington N. R.R. Co.
v. TUCO Inc., 960 S.W.2d 629, 630 (Tex. 1997). Our review of the record leads
us to conclude that the non-disclosures raised by the Sealed Appellant are
trivial in nature. Both parties had ample opportunity to develop this record,
including an evidentiary hearing before the district court, and we see no need
to remand the case for further discovery. Because we decide the partiality
issue on the merits, we need not consider the argument that the Sealed
Appellant waived its challenge to the non-disclosures, as the district court had
concluded.
       The Sealed Appellant’s other arguments are also without merit. Thus,
we AFFIRM the district court’s judgment confirming the arbitration award in
favor of the Sealed Appellee.
                                                                            AFFIRMED.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

                                             2